Exhibit 10.1

THE HOME DEPOT
DEFERRED COMPENSATION PLAN FOR OFFICERS

(As Amended and Restated Effective January 1, 2008)


--------------------------------------------------------------------------------


THE HOME DEPOT
DEFERRED COMPENSATION PLAN FOR OFFICERS
(As Amended and Restated Effective January 1, 2008)

Table of Contents

 

 

 

Page

SECTION 1.      ESTABLISHMENT AND PURPOSE OF PLAN

 

1

 

 

 

 

 

1.1

 

Establishment of Plan

 

1

 

 

 

 

 

1.2

 

Purpose of Plan

 

1

 

 

 

 

 

SECTION 2.      DEFINITIONS

 

1

 

 

 

 

 

2.1

 

Account

 

1

 

 

 

 

 

2.2

 

Administrative Committee

 

1

 

 

 

 

 

2.3

 

Base Compensation

 

1

 

 

 

 

 

2.4

 

Bonus Compensation

 

1

 

 

 

 

 

2.5

 

Board

 

1

 

 

 

 

 

2.6

 

Change in Control

 

2

 

 

 

 

 

2.7

 

Code

 

3

 

 

 

 

 

2.8

 

Committee

 

3

 

 

 

 

 

2.9

 

Company

 

3

 

 

 

 

 

2.10

 

Deductible

 

3

 

 

 

 

 

2.11

 

Distribution Date

 

3

 

 

 

 

 

2.12

 

Disability or Disabled

 

3

 

 

 

 

 

2.13

 

Effective Date

 

3

 

 

 

 

 

2.14

 

Eligible Employee

 

3

 

 

 

 

 

2.15

 

Election Period

 

4

 

 

 

 

 

2.16

 

Hardship

 

4

 

 

 

 

 

2.17

 

Non-Section 409A Account

 

5

 

 

 

 

 

2.18

 

Participant

 

5

 

 

 

 

 

2.19

 

Participating Company

 

5

 

 

 

 

 

2.20

 

Performance-Based Compensation

 

5

 

 

 

 

 

2.21

 

Plan

 

6

 

 

 

 

 

2.22

 

Plan Year

 

6

 

 

 

 

 

2.23

 

Related Company

 

6

 

  


--------------------------------------------------------------------------------


 

2.24

 

Retirement Date

 

6

 

 

 

 

 

2.25

 

Section 409A Account

 

6

 

 

 

 

 

2.26

 

Separation from Service

 

6

 

 

 

 

 

2.27

 

Specified Employee

 

7

 

 

 

 

 

SECTION 3.      PARTICIPATION AND DEFERRALS

 

8

 

 

 

 

 

3.1

 

Eligibility

 

8

 

 

 

 

 

3.2

 

Commencement of Participation

 

8

 

 

 

 

 

3.3

 

Deferral Elections

 

8

 

 

 

 

 

3.4

 

No Deferrals from Severance

 

9

 

 

 

 

 

3.5

 

Revocation/Modification of Deferral Elections

 

9

 

 

 

 

 

3.6

 

Discretionary Contributions

 

9

 

 

 

 

 

SECTION 4.      VESTING AND ADMINISTRATION OF ACCOUNTS

 

9

 

 

 

 

 

4.1

 

Vesting

 

9

 

 

 

 

 

4.2

 

Credits/Debts to Account

 

9

 

 

 

 

 

4.3

 

Account Earnings

 

9

 

 

 

 

 

4.4

 

Ownership and Investment of Accounts

 

9

 

 

 

 

 

4.5

 

Establishment of Rabbi Trust

 

10

 

 

 

 

 

SECTION 5.      DISPOSITION OF PARTICIPANT SECTION 409A ACCOUNTS

 

10

 

 

 

 

 

5.1

 

Application

 

10

 

 

 

 

 

5.2

 

Distribution Elections

 

10

 

 

 

 

 

5.3

 

Distribution Date

 

11

 

 

 

 

 

5.4

 

Form of Distribution

 

11

 

 

 

 

 

5.5

 

Hardship Distributions

 

11

 

 

 

 

 

5.6

 

Disability Distributions

 

11

 

 

 

 

 

5.7

 

Death Distributions

 

12

 

 

 

 

 

5.8

 

Disposition of Account on Plan Termination

 

12

 

 

 

 

 

5.9

 

Distributions Causing Loss of Compensation Deduction

 

12

 

 

 

 

 

5.10

 

Limited Delay in Payment

 

13

 

 

 

 

 

5.11

 

Tax Withholding

 

13

 

 

 

 

 

5.12

 

Distributions to HD Supply Participants

 

13

 

 

 

 

 

SECTION 6.      DISPOSITION OF PARTICIPANT NON-SECTION 409A ACCOUNTS

 

13

 

 

 

 

 

6.1

 

Application

 

13

 

 

 

 

 

6.2

 

Definitions

 

13

 

ii


--------------------------------------------------------------------------------


 

6.3

 

Distribution Elections

 

15

 

 

 

 

 

6.4

 

Distribution Date

 

15

 

 

 

 

 

6.5

 

Form of Distribution

 

16

 

 

 

 

 

6.6

 

Hardship Distributions

 

16

 

 

 

 

 

6.7

 

In-Service Distributions With Penalty

 

16

 

 

 

 

 

6.8

 

Disability Distributions

 

17

 

 

 

 

 

6.9

 

Death Distributions

 

17

 

 

 

 

 

6.10

 

Disposition of Account on Plan Termination

 

17

 

 

 

 

 

6.11

 

Accounting Method For Distributions

 

17

 

 

 

 

 

6.12

 

Distributions Causing Loss of Compensation Deduction

 

18

 

 

 

 

 

6.13

 

Tax Withholding

 

18

 

 

 

 

 

6.14

 

Distributions to HD Supply Participants

 

18

 

 

 

 

 

SECTION 7.      PLAN ADMINISTRATION

 

19

 

 

 

 

 

7.1

 

Administrative Committee

 

19

 

 

 

 

 

7.2

 

Administrative Committee Action

 

19

 

 

 

 

 

7.3

 

Plan Rules and Regulations

 

19

 

 

 

 

 

7.4

 

Determinations by Administrative Committee

 

19

 

 

 

 

 

7.5

 

Plan Records

 

19

 

 

 

 

 

SECTION 8.      CLAIM AND REVIEW PROCEDURES

 

19

 

 

 

 

 

8.1

 

Claims Procedure

 

19

 

 

 

 

 

8.2

 

Review Procedure

 

20

 

 

 

 

 

8.3

 

Procedures Applying To Both Claims and Review Procedures

 

22

 

 

 

 

 

SECTION 9.      PARTICIPATION BY RELATED COMPANIES

 

22

 

 

 

 

 

9.1

 

Participation by Related Company

 

22

 

 

 

 

 

9.2

 

Withdrawal of a Related Company

 

22

 

 

 

 

 

9.3

 

Obligation of Participating Company

 

23

 

 

 

 

 

SECTION 10.      MISCELLANEOUS PROVISIONS

 

23

 

 

 

 

 

10.1

 

Amendment or Termination

 

23

 

 

 

 

 

10.2

 

Participant’s Rights Unsecured

 

23

 

 

 

 

 

10.3

 

Nontransferability/Nonalienability

 

23

 

 

 

 

 

10.4

 

Participant Obligation to Furnish Information

 

23

 

 

 

 

 

10.5

 

No Right of Employment

 

24

 

 

 

 

 

10.6

 

Plan Expenses

 

24

 

 

 

 

 

10.7

 

Offsets

 

24

 

iii


--------------------------------------------------------------------------------


 

10.8

 

Severability

 

24

 

 

 

 

 

10.9

 

Enforceability

 

24

 

 

 

 

 

10.10

 

Limitation of Actions

 

24

 

 

 

 

 

10.11

 

Governing Law

 

24

 

 

 

 

 

10.12

 

Presumed Competency

 

25

 

 

 

 

 

10.13

 

Forfeiture of Unclaimed Benefits

 

25

 

 

 

 

 

10.14

 

Code §409A

 

25

 

iv


--------------------------------------------------------------------------------


THE HOME DEPOT

DEFERRED COMPENSATION PLAN FOR OFFICERS

(As Amended and Restated Effective January 1, 2008)

SECTION 1.

ESTABLISHMENT AND PURPOSE OF PLAN

1.1           Establishment of Plan.  The Committee adopted the Plan effective
March 1, 2002.  The Plan is amended and restated, as set forth herein, effective
January 1, 2008, except as otherwise expressly provided herein.

1.2           Purpose of Plan.  The purpose of the Plan is to provide Eligible
Employees an opportunity to defer to a future date the receipt of base and bonus
compensation for services performed for the Participating Company.  The Plan is
intended to constitute, and shall be administered to qualify as, a “top hat”
plan exempt from the requirements of the Employee Retirement Income Security Act
of 1974, as amended, pursuant to Labor Regulation Section 2520.104-23 and shall
be maintained strictly for a select group of management or highly compensated
employees as contemplated by said regulation.

SECTION 2.

DEFINITIONS

2.1           “Account” means the Participant’s bookkeeping account established
on the Company’s records showing the amount of the Participant’s Base
Compensation and Bonus Compensation deferred pursuant to the Participant’s
election and any notional earnings accrued thereon.

2.2           “Administrative Committee” means the committee appointed to
administer the Plan, consisting of the Vice President-Performance Systems, Vice
President-Benefits and the Vice President-Treasurer of Home Depot U.S.A., Inc.,
as may be modified as provided by Section 7.1.

2.3           “Base Compensation”  means the Participant’s base rate of
compensation (including regular compensation, holiday, vacation, personal and
sick pay) payable for services performed for the Participating Company for the
Plan Year, as adjusted to reflect increases and decreases to the base rate
during the Plan Year.

2.4           “Bonus Compensation”  means the Participant’s bonus or incentive
compensation payable for services performed for the Participating Company for
the Plan Year, including any signing bonus and any incentive compensation
payable to the Participant pursuant to The Home Depot, Inc. Long-Term
Performance Incentive Plan or The Home Depot, Inc. Management Incentive Plan.

2.5           “Board” means the Company’s Board of Directors.

1


--------------------------------------------------------------------------------


2.6           “Change in Control”  means a change of control event of the
Company as described in Code Section 409A and guidance issued thereunder, which
provides that a change in control event occurs upon the change in ownership or
effective control, or in the ownership of a substantial portion of the assets of
the Company, as follows:

(a)           Change in Ownership.  A change in ownership of the Company shall
occur on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of the Company that, together with stock held
by such person or group constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company.  However,
if any one person, or more than one person acting as a group, is considered to
own more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same persons or persons is not considered to cause a change in the ownership of
the Company or to cause a change in the effective control of the Company.  An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock for purposes
of this section.  This subsection applies only when there is a transfer of stock
(or issuance of stock) and stock remains outstanding after the transaction.

(b)           Change in Effective Control.  A change in the effective control of
the Company shall occur on (i) the date any one person, or more than one person
acting as a group, acquires (or has acquired during the twelve (12)-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing thirty percent (30%) or more of the
total voting power of the stock of the Company; or (ii) the date a majority of
the members of the Board is replaced during any twelve (12)-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election.

(c)           Change in the Ownership of a Substantial Portion of the Company’s
Assets.  A change in the ownership of a substantial portion of the Company’s
assets shall occur on the date that any one person, or more than one person
acting as a group acquires (or has acquired during the twelve (12)-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.  A change in control does not
occur when there is a transfer to a related entity, as described in the Treasury
Regulations under Code Section 409A.

2


--------------------------------------------------------------------------------


This Section 2.5 shall be subject to and interpreted in accordance with
applicable Treasury Regulations and other guidance describing a “change in
control event” for purposes of Code Section 409A.

2.7           “Code” means the Internal Revenue Code of 1986, as amended.

2.8           “Committee” means the Leadership Development and Compensation
Committee of the Board.

2.9           “Company” means The Home Depot, Inc., a Delaware corporation, with
corporate offices at 2455 Paces Ferry Road, N.W., Atlanta, Georgia  30339-4024.

2.10         “Deductible”  means a distribution of Base Compensation or Bonus
Compensation and earnings thereon for which the Participating Company is
entitled to a compensation tax deduction.

2.11         “Distribution Date”  means the earliest of the following events:
(1) a calendar year elected by the Participant that is after the Plan Year for
which the deferrals are made; (2) the Participant’s Separation from Service for
any reason (including death or Disability) before the Participant’s Retirement
Date; (3) the January 1 next following the Participant’s Retirement Date or, if
elected by the Participant, the January 1 next following the one (1)-year
anniversary of the Participant’s Retirement Date; or (4) if elected by the
Participant, the date of a Change in Control.  Notwithstanding the foregoing, in
the case of a distribution to a Specified Employee on account of Separation from
Service, the Distribution Date shall be the first business day of the seventh
month following the date of the Specified Employee’s Separation from Service or
in the case of clause (3) above, the later of (i) the first business day of the
seventh month following the date of the Specified Employee’s Separation from
Service or (ii) the applicable January 1.

2.12         “Disability” or “Disabled” means a Participant (1) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; (2)  is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer; or
(3) is determined to be totally disabled by the Social Security Administration.

2.13         “Effective Date”  means January 1, 2008.

2.14         “Eligible Employee” means an employee of a Participating Company
who: (1) is an executive officer of the Participating Company (Chief Executive
Officer, Executive Vice President, Senior Vice President or Division President),
a corporate level officer of a Participating Company as defined by the Company’s
HR-Compensation Department; and (2) is part of a select group of management or
highly compensated employees of the Participating Company within the meaning of
Labor Regulation Section 2520.104-23.

3


--------------------------------------------------------------------------------


2.15         “Election Period”  means the period established by the
Administrative Committee during which Participant deferral and distribution
elections must be made in accordance with the requirements of Code Section
409A.  The Election Period for Base Compensation and for Bonus Compensation that
does not qualify as Performance-Based Compensation shall end no later than the
last day of the Plan Year immediately preceding the Plan Year in which such Base
Compensation or Bonus Compensation is earned, and the Election Period for Bonus
Compensation qualifying as Performance-Based Compensation shall end no later
than six (6) months before the end of the fiscal year or other period in which
the Performance-Based Compensation is earned; provided, that the Eligible
Employee is employed continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date an election is made to defer such Performance-Based Compensation and
the amount of such Performance-Based Compensation has not become readily
ascertainable as of the date the election is made; and further provided,
however, that the Election Period with respect to the first Plan Year in which
an Eligible Employee is eligible to participate in the Plan may, to the extent
permitted under Code Section 409A, end no later than thirty (30) days after the
Eligible Employee first becomes eligible under the Plan and shall apply only to
compensation earned after such election is made. A former Eligible Employee who
again becomes an Eligible Employee shall be treated as newly eligible to make
deferrals under the Plan within thirty (30) days upon return to eligible status
if: (i) the former Eligible Employee has received distribution of the full
amount of his or her Account balance attributable to deferral contributions and
on or before the last such distribution was not eligible to make deferral
contributions for periods after the last distribution payment; or (ii) the
former Eligible Employee has not been eligible to make deferral contributions at
any time during the twenty-four (24)-month period ending on the date he or she
again becomes an Eligible Employee.  In addition, if an Eligible Employee is or
was eligible to participate in another plan that is aggregated with the elective
deferral portion of the Plan under Code Section 409A, participation in such plan
shall be treated as participation in the Plan for purposes of determining
whether the Eligible Employee is treated as newly eligible under the Plan. 
Except in the case of the first Plan Year in which an Eligible Employee is
eligible to participate in the Plan, including a former Eligible Employee who is
treated as newly eligible to make deferrals, the effective date of elections to
defer Base or Bonus Compensation shall be the first day of the calendar year
following such election and in the case of an election to defer
Performance-Based Compensation, such election shall be effective with respect to
Performance-Based Compensation payable after the end of the applicable
performance period.

2.16         “Hardship”  has the same meaning as “unforeseeable emergency” under
Code Section 409A and means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Sections 152(b)(1), (b)(2), and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  For example, the imminent foreclosure of
or eviction from the

4


--------------------------------------------------------------------------------


Participant’s primary residence may constitute a hardship.  In addition, the
need to pay for medical expenses, including nonrefundable deductibles, as well
as for the costs of prescription drug medication, may constitute a hardship. 
Finally, the need to pay for the funeral expenses of a spouse, a beneficiary, or
a dependent (as defined in Code Section 152, without regarding to
Section 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute a hardship. 
Except as otherwise provided in this paragraph, the purchase of a home and the
payment of college tuition are not hardships.  Whether a Participant is faced
with a hardship is to be determined based on the relevant facts and
circumstances of each case.

2.17         “Non-Section 409A Account” means the portion of a Participant’s
Account that was earned and vested, within the meaning of Code Section 409A, as
of December 31, 2004, including earnings on such amounts.

2.18         “Participant” means an Eligible Employee who has made a deferral
election under the Plan and any former Eligible Employee who has an amount
credited to an Account for his or her benefit under the Plan.

2.19         “Participating Company” means all Related Companies that
participate in the Plan in accordance with Section 9.

2.20         “Performance-Based Compensation” means any bonus, award or other
compensation, the amount of which, or the entitlement to which, is contingent on
the satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least twelve (12) consecutive
months.  For such bonus or award to be performance-based with respect to a
Participant’s deferral election with respect to such bonus or award, the
following requirements must be met: (i) the performance criteria must be
established in writing no later than ninety (90) days after the beginning of the
applicable “performance period”; (ii) the outcome of the performance criteria
must be substantially uncertain when the criteria are established; (iii) no
bonus or award, or portion of any bonus or award, that will be paid either
regardless of performance, or based upon a level of performance that is
substantially certain to be met at the time the criteria are established, shall
be considered Performance-Based Compensation; (iv) Performance-Based
Compensation shall not include payments based upon subjective performance
criteria unless: (a) the subjective performance criteria are bona fide and
relate to the Participant’s performance, the performance of a group of employees
that includes the Participant, or the performance of a business unit for which
the Participant provides services (which may include the entire organization);
and (b) the determination that any subjective performance criteria have been met
is not made by the Participant or a family member of the Participant (as defined
in Code Section 267(c)(4), applied as if the family of an individual includes
the spouse of any member of the family), or a person under the effective control
of the Participant or such a family member, and no amount of the compensation of
the person making such determination is effectively controlled in whole or in
part by the Participant or such a family member.  A performance-based bonus that
otherwise meets the above criteria may provide for payment regardless of
satisfaction of the performance criteria upon the Participant’s death,
disability (defined as a medically determinable physical or mental impairment
resulting in the Participant’s inability to

5


--------------------------------------------------------------------------------


perform the duties of his or her position or any substantially similar position,
where such impairment can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months), or a change in
control event (as defined in Treasury Regulations Section 1.409A-3(i)(5)(i)). 
Any amount that actually becomes payable upon such events without regard to the
satisfaction of the performance criteria will not be considered
Performance-Based Compensation.

2.21         “Plan” means The Home Depot Deferred Compensation Plan For Officers
(formerly known as the Home Depot U.S.A., Inc. Deferred Compensation Plan for
Officers) as described herein and as amended from time to time.

2.22         “Plan Year”  means the calendar year.

2.23         “Related Company”  means any trade or business, whether or not
incorporated, which is a member of a controlled group of corporations within the
meaning of Code Section 414(b) that includes the Company, or is under common
control with the Company within the meaning of Code Section 414(c), or is part
of an affiliated service group within the meaning of Code Section 414(m) that
includes the Company.

2.24         “Retirement Date”  means the date of the Participant’s Separation
from Service on or after the Participant’s attainment of age sixty (60).

2.25         “Section 409A Account”  means the portion of a Participant’s
Account that was not earned and vested, within the meaning of Code Section 409A,
as of December 31, 2004.

2.26         “Separation from Service”  means the date that the Participant
separates from service within the meaning of Code Section 409A.  Generally, a
Participant separates from service if the Participant dies, retires, or
otherwise has a termination of employment with the Company, determined in
accordance with the following:

(a)           Leaves of Absence.  The employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract.  A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company.  If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6)-month period.  Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29)-month period of absence shall be substituted for such six (6)-month period.

6


--------------------------------------------------------------------------------


(b)           Status Change.  Generally, if a Participant performs services both
as an employee and an independent contractor, such Participant must separate
from service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service.  However, if a Participant provides services to the
Company as an employee and as a member of the Board, the services provided as a
director are not taken into account in determining whether the Participant has a
separation from service as an employee for purposes of this plan.

(c)           Termination of Employment.  Whether a termination of employment
has occurred is determined based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor) would permanently decrease to no more than
twenty (20) percent of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36)-month period (or the full period of services to the
Company if the Participant has been providing services to the Company less than
thirty-six (36) months).  Facts and circumstances to be considered in making
this determination include, but are not limited to, whether the Participant
continues to be treated as an employee for other purposes (such as continuation
of salary and participation in employee benefit programs), whether similarly
situated service providers have been treated consistently, and whether the
Participant is permitted, and realistically available, to perform services for
other service recipients in the same line of business.  For periods during which
a Participant is on a paid bona fide leave of absence and has not otherwise
terminated employment as described above, for purposes of this paragraph (c) the
Participant is treated as providing bona fide services at a level equal to the
level of services that the Participant would have been required to perform to
receive the compensation paid with respect to such leave of absence.  Periods
during which a Participant is on an unpaid bona fide leave of absence and has
not otherwise terminated employment are disregarded for purposes of this
subsection (c) (including for purposes of determining the applicable thirty-six
(36)-month (or shorter) period).

(d)           Service with Affiliates.  For purposes of determining whether a
separation from service has occurred under the above provisions, the “Company”
shall include the Company and all entities that would be treated as a single
employer with the Company under Code Section 414(b) or (c), but substituting “at
least 50 percent” instead of “at least 80 percent” each place it appears in
applying such rules.

2.27         “Specified Employee”  is an employee who on the date of his or her
Separation from Service is a “specified employee” within the meaning given such
term under Code Section 409A and the regulations thereunder applying the default
criteria, provided that the exclusion of foreign compensation paid to certain
non-resident aliens under Treasury Regulations Section 1.415(c)-2(g)(ii) shall
apply in determining an employee’s

7


--------------------------------------------------------------------------------


compensation.  The foregoing definition shall apply with respect to all
nonqualified deferred compensation plans, within the meaning of Code Section
409A, maintained by the Company or any Related Company.

SECTION 3.

PARTICIPATION AND DEFERRALS

3.1           Eligibility. Eligible Employees may participate in the Plan as
provided in Section 3.2.  The Administrative Committee shall communicate a
summary of the terms and conditions of the Plan to Eligible Employees, in
writing, as soon as administratively practicable after they become eligible.  
An Eligible Employee generally shall be eligible to commence participation in
the Plan upon completing thirty (30) days of employment with a Participating
Company in an eligible position as defined in Section 2.13, provided that the
Administrative Committee may permit an individual to defer a signing bonus or
similar payment prior to the date the individual commences employment with the
Participating Company.

3.2           Commencement of Participation.  An Eligible Employee shall
commence participation in the Plan upon the effectiveness of the Participant’s
first Deferral Election made in accordance with Section 3.3.

3.3           Deferral Elections. An Eligible Employee may elect during the
applicable Election Period, in writing on forms approved by the Administrative
Committee, to defer the receipt of a designated percentage of Base Compensation
per payroll period that is earned and payable after the effective date of such
election, a designated percentage of Bonus Compensation per payroll period that
is earned and payable after the effective date of such election and a designated
percentage of Performance-Based Compensation that is payable after the effective
date of such election and have such amount credited to the Participant’s Account
pursuant to the terms of the Plan.  The Participant shall make a separate
deferral election for Base, Bonus and Performance-Based Compensation deferrals
for each Plan Year.  The minimum deferral each for Base, Bonus and
Performance-Based Compensation for any payroll period is One Thousand Dollars
($1,000.00) divided by the number of the Participant’s remaining payroll periods
for the Plan Year over which the deferral will be made.  The maximum deferral is
fifty percent (50%) of Base Compensation and one hundred percent (100%) of Bonus
and/or Performance-Based Compensation per payroll period.  In no event may a
Participant defer Base, Bonus or Performance-Based  Compensation for any payroll
period to the extent the Participant has no Base, Bonus or Performance-Based
Compensation for such payroll period or to the extent the Participant’s Base,
Bonus or Performance-Based Compensation is insufficient after satisfaction of
payroll deductions under Code Section 401(k), Code Section 125, Federal
Insurance Contributions Act (FICA) withholding, and applicable state, local or
foreign tax withholding, in which case the Participant’s Base, Bonus and
Performance-Based Compensation deferral shall be accordingly adjusted by the
Administrative Committee for such payroll period.  Notwithstanding the
foregoing, deferrals under this Plan are made before any elective deferrals into
the Participating Company’s qualified retirement plans.  Deferrals shall be
deemed to be made first from

8


--------------------------------------------------------------------------------


Base, Bonus or Performance-Based Compensation that is deductible to the Company
and its affiliates before nondeductible Base, Bonus or Performance-Based
Compensation.

3.4           No Deferrals from Severance.  Deferral elections shall not apply
to severance or other amounts payable after a Participant’s Separation from
Service.

3.5           Revocation/Modification of Deferral Elections.  Deferral elections
may not be revoked or modified by the Participant after the Election Period. 
The Administrative Committee in its discretion may cancel a deferral election if
permitted under Code Section 409A (such as upon disability or Hardship),
provided that the Participant shall not be provided an election with respect to
such cancellation.

3.6           Discretionary Contributions. The Participating Company may make a
discretionary contribution, such as a signing bonus, to the Plan to be credited
to the Account of a designated Participant, to vest and to be distributed to the
Participant at such times and in such manner as determined by the Company.  The
Administrative Committee shall communicate, in writing, to the Participant any
special vesting and distribution provisions that apply to a discretionary
contribution.

SECTION 4.

VESTING AND ADMINISTRATION OF ACCOUNTS

4.1           Vesting.  Base Compensation and Bonus Compensation credited to a
Participant’s Account, and notional earnings thereon, shall be one hundred
percent (100%) vested and non-forfeitable at all times; provided, however, that
the Company may provide for a discretionary contribution made pursuant to
Section 3.6 to vest over such period and in such installments as determined by
the Company.

4.2           Credits/Debts to Account.  Base Compensation and Bonus
Compensation deferred under this Plan pursuant to the Participant’s election in
accordance with Section 3.3 shall be credited to the Participant’s Account as
soon as administratively practical after the date the deferrals would otherwise
have been payable to the Participant in accordance with the Participating
Company’s normal payroll practices.

4.3           Account Earnings.  Amounts credited to a Participant’s Account
shall be credited with notional earnings as determined by the Administrative
Committee.  Each Participant may direct the manner in which his or her Account
shall be deemed invested among one or more investment funds selected from time
to time by the Administrative Committee.  The Administrative Committee shall
have complete discretion to adopt and revise procedures relating to Participant
investment directions and may change, add or remove investment funds in any
prospective manner it deems appropriate.

4.4           Ownership and Investment of Accounts.  Subject to Section 10.2,
amounts credited to a Participant’s Account may be deemed invested in any
investment vehicles or assets as may be selected by the Administrative Committee
in its discretion.  The Participating

9


--------------------------------------------------------------------------------


Company shall be the owner of all amounts credited to Participant Accounts until
paid to the Participant pursuant to Section 5 or Section 6.

4.5           Establishment of Rabbi Trust. The Administrative Committee shall
establish and fully fund an irrevocable grantor trust to provide itself a source
of funds to satisfy its liability to Participants and their beneficiaries under
the Plan.  The Participating Company shall make cash contributions to the trust
as soon as administratively practical after payroll deductions are made and as
soon as administratively practical after the end of the Plan Year for notional
earnings credited to Participant Accounts for the Plan Year.  The Participating
Company shall be the sole owner of the assets of the trust and trust assets
shall be subject to the claims of the Participating Company’s general
creditors.  The sole interest of the Participant and the Participant’s
beneficiaries to the assets of the trust shall be as a general creditor of the
Participating Company.

SECTION 5.

DISPOSITION OF PARTICIPANT SECTION 409A ACCOUNTS

5.1           Application.  The provisions of this Section 5 shall apply solely
to a Participant’s Section 409A Account, and all references herein to a
Participant’s “Account” shall mean the Participant’s Section 409A Account.  The
disposition of a Participant’s Non-Section 409A Account shall be made in
accordance with Section 6.

5.2           Distribution Elections.  Except as otherwise expressly provided
herein, amounts credited to a Participant’s Account for each Plan Year shall be
paid to the Participant in accordance with the Participant’s distribution
election.  The Participant shall make a separate distribution election for:
(1) deferrals of Base Compensation and Bonus Compensation made each Plan Year
and notional earnings thereon; (2) deferrals of Performance-Based Compensation
made each Plan Year and notional earnings thereon;  (3) Disability distributions
pursuant to Section 5.6; and (4) death distributions pursuant to Section 5.7. 
Distribution elections shall be in writing on forms approved by the
Administrative Committee and shall specify a Distribution Date in accordance
with Section 5.3, shall specify the form of distribution in accordance with
Section 5.4, and shall be filed with the Administrative Committee during the
Election Period.  A Participant may make a one (1) time change to his or her
distribution election to elect a later Distribution Date in accordance with
Section 5.3 and may make a one (1) time change to his or her distribution
election to change the form of the distribution in accordance with Section 5.4;
provided, however, that an election to defer payment or change the form of
distribution shall be effective only if (i) the election is made at least twelve
(12) months before the Participant’s elected Distribution Date, and (ii) the
Participant elects a new Distribution Date that is no less than five (5) years
later than the original Distribution Date.

10


--------------------------------------------------------------------------------


5.3           Distribution Date. Distribution shall commence to the Participant,
in the form elected by the Participant in accordance with Section 5.4, upon the
Distribution Date.  Notwithstanding the foregoing, if a distribution is to be
made to a Specified Employee on account of Separation from Service, the
Distribution Date shall be the first business day of the seventh month following
the date of the Specified Employee’s Separation from Service or in the case of
clause (3) of Section 2.10, the later of (i) the first business day of the
seventh month following the date of the Specified Employee’s Separation from
Service or (ii) the applicable January 1.

5.4           Form of Distribution. Vested amounts credited to a Participant’s
Account shall, at the Participant’s election, be payable to the Participant in a
single sum cash payment or in substantially equal annual cash installments over
not more than ten (10) years, provided that installments may not be elected with
respect to distributions upon a Change in Control.  Annual installment payments
shall be calculated by dividing the Account balance by the remaining annual
installments to be made.  Notwithstanding the Participant’s election as to the
time and form of payment, if the Participant Separates from Service before his
or her Retirement Date for any reason other than death or Disability, then the
Participant’s entire Account (including any amounts with respect to which
installment payments have previously commenced) shall be paid to the Participant
in a single sum cash payment upon the Participant’s Separation from Service or,
with respect to a Specified Employee, upon the date that is first business day
of the seventh month following the date of the Participant’s Separation from
Service.  In addition, the Administrative Committee may direct in writing prior
to the date of payment to accelerate the payment of a Participant’s Account,
provided that (i) the payment results in the payment of the Participant’s entire
interest in the Plan and all other arrangements required to be aggregated with
the Plan under Code Section 409A (generally other arrangements providing for
nonqualified elective deferrals), and (ii) the total payments do not exceed the
applicable dollar limit under Code Section 402(g)(1)(B).

5.5           Hardship Distributions.  In the event of a request by the
Participant for distribution due to Hardship, and a finding by the
Administrative Committee that a Hardship exists, such distribution shall be paid
to the Participant in a single sum cash payment upon the occurrence of the
Hardship.  Notwithstanding the foregoing: (1) payment shall be limited to the
amount reasonably necessary to satisfy the Hardship, and (2) payment shall not
be made to the extent that the Hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause several financial hardship, or by cessation of deferrals under this
Plan.  Any decision of the Administrative Committee with respect to the
application of the provisions of this section shall have a presumption of
correctness, and the burden shall be on the Participant to rebut such
presumption by a preponderance of the evidence.  The Participant shall be
provided with a reasonable opportunity to present any and all evidence on his or
her behalf.

5.6           Disability Distributions.  If a Participant becomes Disabled
before the Participant’s Retirement Date, vested amounts credited to the
Participant’s Account shall be distributed to the Participant, in accordance
with the Participant’s Disability distribution election in accordance with
Sections 5.3 and 5.4.  Any decision of the Administrative

11


--------------------------------------------------------------------------------


Committee with respect to the application of the provisions of this section
shall have a presumption of correctness, and the burden shall be on the
Participant to rebut such presumption by a preponderance of the evidence.  The
Participant shall be provided with a reasonable opportunity to present any and
all evidence on his or her behalf.

5.7           Death Distributions.  If a Participant dies before distribution of
all the amounts credited to the Participant’s Account, any vested amounts
remaining in the Participant’s Account shall be distributed to the deceased
Participant’s designated beneficiary or beneficiaries in the form specified by
the Participant in accordance with Sections 5.3 and 5.4.  If distributions have
already commenced before the Participant’s death, the Participant’s designated
beneficiary will continue to receive payments according to the same schedule as
had been made to the Participant before his or her death.  All beneficiary
designations shall be in writing on forms approved by the Administrative
Committee and shall be filed with the Administrative Committee.  A Participant
may, at any time, revoke or change any beneficiary designation by filing a new
written designation with the Administrative Committee.  If there is no effective
beneficiary designation filed with the Administrative Committee at the time of
the Participant’s death, distribution of amounts otherwise payable to the
deceased Participant under the Plan shall be paid to the personal representative
of the Participant’s estate as a part of the Participant’s estate in accordance
with Section 5.3.  (As required by Code Section 409A, the form of payment to a
Beneficiary may not vary based on the identity of the Beneficiary.)  If a
beneficiary designated by the Participant to receive the Participant’s benefits
shall survive the Participant but die before receiving all distributions
hereunder, the balance thereof shall be paid in a single sum cash distribution
to such deceased beneficiary’s estate in a single sum distribution as soon as
administratively practical after the beneficiary’s death.  The Administrative
Committee, upon making a reasonable effort to ascertain the identity of the
proper beneficiary or beneficiaries to receive any amounts payable pursuant to
these provisions shall be entitled to rely on information reasonably available
to it, and upon making any payments provided herein to any beneficiary believed
in good faith by the Administrative Committee to be entitled thereto, shall have
no further liability to any person for such payments.

5.8           Disposition of Account on Plan Termination.  Upon termination of
the Plan, distribution of vested Accounts shall be made at the time designated
by the Committee in accordance with the applicable requirements under Code
Section 409A.

5.9           Distributions Causing Loss of Compensation Deduction.
Notwithstanding the Participant’s distribution election, the Administrative
Committee may delay a distribution to the extent that it reasonably anticipates
that the distribution, if made as scheduled, would cause the Participant to have
compensation from the Company and its affiliated companies for any year that is
nondeductible by the Company and its affiliated companies pursuant to Code
Section 162(m).  Any distribution not made because of this limitation shall be
distributed (1) in the first subsequent year in which the deduction would not be
barred by the application of Code Section 162(m) or (2) during the period
beginning with the date of the Participant’s Separation from Service and ending
on the later of (i) the last day of the Company’s taxable year in which the
Participant’s Separation from Service occurs or (ii) the fifteenth day of the
third month following the

12


--------------------------------------------------------------------------------


date of the participant’s Separation from Service.  In case of a Specified
Employee, all references in the preceding sentence to the date of the
Participant’s Separation from Service shall be deemed to be the date that is six
(6) months after the Participant’s Separation from Service.

5.10         Limited Delay in Payment.  Where the Plan provides that a payment
will be made upon a specified date or event, actual payment shall be made no
later than the latest date permitted under Section 409A and the regulations
thereunder (generally the later of the end of the calendar year in which the
specified payment date occurs, or the fifteenth day of the third calendar month
after the calendar month in which the specified payment date occurs).

5.11         Tax Withholding.  The Administrative Committee shall deduct from
distributions under the Plan any federal, state or local tax withholding or
other taxes or charges that the Participating Company is required to deduct
under applicable law.  The Participating Company shall be entitled to deduct
from other compensation payable to the Participant, any employment or other tax
required to be withheld as amounts are deferred under the Plan and the
Participating Company may adjust the Participant’s deferral election to cover
required tax withholdings.

5.12         Distributions to HD Supply Participants.  Notwithstanding anything
in the Plan to the contrary, the Account of each HD Supply Participant (as
hereinafter defined) shall be distributed in a single payment as soon as
practicable after January 1, 2008, and in no event later than December 31,
2008.  Distribution shall be made under this Section 5.12 without regard to
whether the Participant has incurred a Separation from Service.  An “HD Supply
Participant” shall mean a Participant who, during 2007, ceases to be an employee
of the Controlled Group as a result of the Company’s sale of its HD Supply line
of business.

SECTION 6.
DISPOSITION OF PARTICIPANT NON-SECTION 409A ACCOUNTS

6.1           Application.  The provisions of this Section 6 shall apply solely
to a Participant’s Non-Section 409A Account, and all references herein to a
Participant’s “Account” shall mean the Participant’s Non-Section 409A Account. 
The disposition of a Participant’s Section 409A Account shall be made in
accordance with Section 5.

6.2           Definitions.  The following definitions shall apply under this
Section 6 in lieu of or in addition to the definitions set forth in Section 2.

(a)   “Change in Control” means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A under the Exchange Act as in effect at the time of such change
in control, provided that such a change in control shall be deemed to have
occurred at such time as (1) any “person” (as that term is used in Sections
13(d) and 14(d) (2) of the Exchange Act), is or becomes the “beneficial owner,”
directly or indirectly, of

13


--------------------------------------------------------------------------------


securities representing twenty percent (20%) or more of the combined voting
power for election of directors of the then outstanding securities of the
Company or any successor of the Company; (2) during any period of two (2)
consecutive years or less, individuals who at the beginning of such period
constituted the board of directors of the Company cease, for any reason, to
constitute at least a majority of the board, unless the election or nomination
for election of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; (3) the stockholders of the Company approve any merger or consolidation
as a result of which the common stock of the Company shall be changed, converted
or exchanged (other than a merger with a wholly-owned subsidiary of the Company)
or any liquidation of the Company or any sale or other disposition of fifty
percent (50%) or more of the assets or earning power of the Company; or (4)  the
stockholders of the Company approve any merger or consolidation to which the
Company is a party as a result of which the persons who were stockholders of the
Company immediately before the effective date of the merger or consolidation
shall have beneficial ownership of less than fifty-five percent (55%) of the
combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation.

(b)   “Distribution Date” means the earliest of the following events: (1) a year
elected by the Participant that is after the Plan Year for which the deferrals
are made; (2) the Participant’s Employment Termination for any reason (including
death and Disability) before the Participant’s Retirement Date; (3) the
Participant’s Retirement Date or, if elected by the Participant, the
Participant’s Retirement Date plus one (1) year; or (4) if elected by the
Participant, the date of a Change in Control.

(c)   “Disability or Disabled” means a physical or mental condition of the
Participant which results in the Participant receiving benefits under the
Participating Company’s long term disability insurance plan, or in the event
that the Participant is not participating in the Participating Company’s long
term disability insurance plan, means a physical or mental condition which in
the judgment of the Administrative Committee, based on medical reports and other
evidence satisfactory to the Administrative Committee, prevents the Participant
from satisfactorily performing Participant’s usual duties for the Participating
Company or duties of such other job or position which the Participating Company
makes available to the Participant and for which the Participant is qualified by
reason of training, education or experience.

(d)   “Employment Termination” means the date that the Participant ceases to
perform services for the Participating Company and is no longer on the
Participating Company’s active payroll; provided, however, that a Participant
shall not be treated as having terminated employment with the Participating
Company for purposes of this Section 6 if, concurrently with or immediately
after such termination, the Participant is employed by a subsidiary or affiliate
of the Participating Company.

(e)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(f)   “Hardship” means a severe financial hardship to the Participant resulting
from a sudden and unexpected illness or accident of the Participant or the
Participant’s

14


--------------------------------------------------------------------------------


dependent (as defined in Code Section 152(a)) loss of the Participant’s property
due to casualty or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control.  The need to
send a Participant’s child to college or the desire to purchase a home are not
considered unforeseeable emergencies that qualify as a “hardship.”  After the
Participant’s death, the phrase “Participant’s beneficiary” shall be substituted
for the word “Participant” in the first sentence of this Section 6.2(f).

(g)   “Nondeductible” means a distribution of Base Compensation or Bonus
Compensation and earnings thereon for which the Participating Company would not
be entitled to a compensation tax deduction.

(h)   “Nondeductible Compensation” means Base Compensation or Bonus Compensation
that in the year deferred is nondeductible by the Company and its affiliated
companies pursuant to Code Section 162(m).

6.3           Distribution Elections.  Except as otherwise expressly provided
herein, amounts credited to a Participant’s Account for each Plan Year shall be
paid to the Participant in accordance with the Participant’s distribution
election.  The Participant shall make a separate distribution election for:
(1) deferrals made each Plan Year and notional earnings thereon; (2) Disability
distributions pursuant to Section 6.8; and (3) death distributions pursuant to
Section 6.9.  Distribution elections shall be in writing on forms approved by
the Administrative Committee and shall specify a Distribution Date in accordance
with Section 6.4, shall specify the form of distribution in accordance with
Section 6.5, and shall be filed with the Administrative Committee during the
Election Period.  A Participant may make a one (1) time change to his or her
distribution election to elect a later Distribution Date in accordance with
Section 6.4 and may make a one (1) time change to his or her distribution
election to change the form of the distribution in accordance with Section 6.5;
provided, however, that only the most recent election that is at least twelve
(12) months from the Participant’s elected Distribution Date shall control (or
the Participant’s first distribution election if Participant has less than
twelve (12) months of Plan participation); any distribution election that is
changed within twelve (12) months of the Distribution Date shall be ignored.

6.4           Distribution Date.  Distribution shall commence to the
Participant, in the manner elected by the Participant in accordance with Section
6.5, during the month of December of the year of the Distribution Date for
in-service distributions (other than pursuant to Section 6.7) and as soon as
administratively practical after the next January 1 following the Distribution
Date for all other distributions.  Notwithstanding the foregoing, Disability,
Hardship, Change in Control and in-service distributions pursuant to Section 6.7
shall be made as soon as administratively practical following the approval by
the Administrative Committee of the Disability, Hardship distribution or the
occurrence of a Change in Control or a request for an in-service distribution
pursuant to Section 6.7.

15


--------------------------------------------------------------------------------


6.5           Form of Distribution.  Vested amounts credited to a Participant’s
Account shall, at the Participant’s election, be payable to the Participant in a
single sum cash payment or in substantially equal annual cash installments over
not more than ten (10) years.  Annual installment payments shall be calculated
by dividing the Account balance by the remaining annual installments to be
made.  Notwithstanding the Participant’s distribution election, payment shall be
made to the Participant in a single sum cash distribution in accordance with
Section 6.4 if: (1) the vested amount credited to the Participant’s Account as
of the Participant’s Distribution Date is Twenty-Five Thousand Dollars
($25,000.00) or less; or (2) the Participant’s employment with the Participating
Company terminates for any reason other than death or Disability before the
Participant’s Retirement Date; or (3) the Participant has elected a distribution
in connection with a Change in Control.  In the event the Participant’s
employment with the Participating Company terminates for any reason other than
death or Disability before the Participant’s Retirement Date and the Participant
is receiving distributions under the Plan, such distributions shall be
accelerated and paid to the Participant in a single sum cash distribution.

6.6           Hardship Distributions.  In the event of a request by the
Participant, or by the Participant’s beneficiary after the Participant’s death,
for distribution due to Hardship, and a finding by the Administrative Committee
that a Hardship exists, deferrals pursuant to Section 3.3 shall cease for a
period of twelve (12) months beginning on the January 1 next following the date
of a Hardship distribution pursuant to this section and vested amounts credited
to the Participant’s Account shall be paid to the Participant in a single sum
cash payment as soon as administratively practicable after the date of the
Hardship.  Notwithstanding the foregoing: (1) payment shall be limited to the
amount reasonably necessary to satisfy the Hardship, and (2) payment shall not
be made to the extent that the Hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause several financial hardship, or by cessation of deferrals under this
Plan.  Any decision of the Administrative Committee with respect to the
application of the provisions of this section shall have a presumption of
correctness, and the burden shall be on Participant to rebut such presumption by
a preponderance of the evidence.  The Participant shall be provided with a
reasonable opportunity to present any and all evidence on his or her behalf.

6.7           In-Service Distributions With Penalty.  A Participant may request,
on forms approved by the Administrative Committee, a minimum distribution of One
Thousand Dollars ($1,000.00) and a maximum distribution of one hundred percent
(100%) of the Participant’s vested total Account balance at any time for any
reason, provided that the Participant shall forfeit to the Participating Company
ten percent (10%) of the amount of the requested distribution.  Said
distribution shall be paid to the Participant in a single sum distribution as
soon as administratively practical after receipt by the Administrative Committee
of the Participant’s signed and completed distribution request form.  All
deferrals pursuant to Section 3.3 shall cease for a period of twelve (12) months
from the date of a distribution pursuant to this Section 6.7.

16


--------------------------------------------------------------------------------


6.8           Disability Distributions.  If a Participant becomes Disabled
before the Participant’s Retirement Date, vested amounts credited to the
Participant’s Account shall be distributed to the Participant, in accordance
with the Participant’s Disability distribution election in accordance with
Sections 6.4 and 6.5.  Any decision of the Administrative Committee with respect
to the application of the provi­sions of this section shall have a presumption
of correctness, and the burden shall be on Participant to rebut such presumption
by a preponderance of the evidence.  The Participant shall be provided with a
reasonable opportunity to present any and all evidence on his or her behalf.

6.9           Death Distributions.  If a Participant dies before distribution of
all the amounts credited to the Participant’s Account, any vested amounts
remaining in the Participant’s Account shall be distributed to the deceased
Participant’s designated beneficiary or beneficiaries in the form specified by
the Participant in accordance with Sections 6.4 and 6.5.  If distributions have
already commenced before the Participant’s death, the Participant’s designated
beneficiary will continue to receive payments according to the same schedule as
had been made to the Participant before his or her death.  All beneficiary
designations shall be in writing on forms approved by the Administrative
Committee and shall be filed with the Administrative Committee.  A Participant
may, at any time, revoke or change any beneficiary designation by filing a new
written designation with the Administrative Committee.  If there is no effective
beneficiary designation filed with the Administrative Committee at the time of
the Participant’s death, distribution of amounts otherwise payable to the
deceased Participant under the Plan shall be paid in a single sum cash
distribution to the personal representative of the Participant’s estate as a
part of the Participant’s estate in accordance with Section 6.4.  If a
beneficiary designated by the Participant to receive the Participant’s benefits
shall survive the Participant but die before receiving all distributions
hereunder, the balance thereof shall be paid in a single sum cash distribution
to such deceased beneficiary’s estate in a single sum distribution as soon as
administratively practical after your beneficiary’s death. The Administrative
Committee, upon making a reasonable effort to ascertain the identity of the
proper beneficiary or beneficiaries to receive any amounts payable pursuant to
these provi­sions shall be entitled to rely on information reasonably available
to it, and upon making any payments provided herein to any beneficiary believed
in good faith by the Administrative Committee to be entitled thereto, shall have
no further liability to any person for such payments.

6.10         Disposition of Account on Plan Termination.  Upon termination of
the Plan, distribution of vested Accounts shall be made, at the time and in the
form elected by the Participant, according to the distribution election on file
with the Administrative Committee at the time of such termination.

6.11         Accounting Method For Distributions.  Distributions shall be made
first, in descending order, from the portion of the Participant’s Account
earning the highest rate of notional earnings.  For portions of Participant’s
Account earning the same rate of notional earnings, distribution shall made
first from the oldest such Account in chronological order (first in-first out
method).  Debits and offsets shall be made first, in descending order, from the
Nondeductible portion of the Participant’s Account earning the highest

17


--------------------------------------------------------------------------------


rate of notional earnings and then, in descending order, from the Deductible
portion of the Participant’s Account earnings the highest rate of notional
earnings.

6.12         Distributions Causing Loss of Compensation Deduction. 
Notwithstanding the Participant’s distribution election, no distribution shall
be made to the extent the distribution would cause the Participant to have
compensation from the Company and its affiliated companies for any year in
excess of One Million Dollars ($1,000,000.00) and that is nondeductible by the
Company and its affiliated companies pursuant to Code Section 162(m).  Any
distribution not made because of this limitation shall be distributed in the
first subsequent year in which the distribution would not cause the loss of the
Company’s or its affiliated companies’ compensation tax deduction.  This section
shall not apply to: (1) Nondeductible Compensation; (2) death distributions
pursuant to Section 6.9; (2) Disability distributions pursuant to Section 6.8;
(3) in-service distributions pursuant to Section 6.6; (4) Hardship Distributions
pursuant to Section 6.6; (5) Change in Control distributions; and
(6) distributions made with respect to compensation deferred for the 2002 Plan
Year, including earnings thereon.

6.13         Tax Withholding.  The Administrative Committee shall deduct from
distributions under the Plan any federal, state or local tax withholding or
other taxes or charges that the Participating Company is required to deduct
under applicable law.  The Participating Company shall be entitled to deduct
from other compensation payable to the Participant, any employment or other tax
required to be withheld as amounts are deferred under the Plan and the
Participating Company may adjust the Participant’s deferral election to cover
required tax withholdings.

6.14         Distributions to HD Supply Participants.  Notwithstanding anything
in the Plan to the contrary, the Account of each HD Supply Participant (as
hereinafter defined) shall be distributed in a single payment as soon as
practicable after January 1, 2008, and in no event later than December 31,
2008.  Distributions shall be made under this Section 6.14 without regard to
whether the Participant has incurred a Separation from Service.  An “HD Supply
Participant” shall mean a Participant who, during 2007, ceases to be an employee
of the Controlled Group as a result of the Controlling Company’s sale of its HD
Supply line of business.

18


--------------------------------------------------------------------------------


SECTION 7.
PLAN ADMINISTRATION

7.1           Administrative Committee. The Plan shall be administered by the
Administrative Committee. A Participant who is also a member of the
Administrative Committee shall not participate in any decision involving an
election made by him or her or relating in any way to his or her individual
rights, duties and obligations as a Participant under the Plan (other than
decisions that affect all Participants). The Administrative Committee shall
appoint and remove its members and fill vacancies in the Administrative
Committee, and appoint or employ agents to assist it in administration of the
Plan.  Each member of the Administrative Committee shall serve until such member
resigns, or is removed or replaced, or until such member’s employment with the
Company and its affiliates terminates, whichever is sooner.  Whenever a member
of the Administrative Committee ceases to be a member for any reason, the
remaining members will serve as the Administrative Committee until further
action by the Administrative Committee.

7.2           Administrative Committee Action.  A majority of the Administrative
Committee shall constitute a quorum for the transaction of business.  All
actions taken by the Administrative Committee at a meeting shall be by the vote
of a majority of those present at such meeting but any action may be taken by
the Administrative Committee without a meeting upon written consent signed by
all of the members of the Administrative Committee.

7.3           Plan Rules and Regulations.  The Administrative Committee may from
time to time establish rules and regulations for the administration of the Plan
and adopt standard forms for such matters as elections, beneficiary designations
and applications for benefits, provided such rules and forms are not
inconsistent with the provisions of the Plan.

7.4           Determinations by Administrative Committee.  All determinations of
the Administrative Committee, including, but not limited to, all questions of
construction and interpretation, shall be final, binding and conclusive on all
parties and the Committee shall have complete discretion in making such
determinations.

7.5           Plan Records.  The Administrative Committee shall be responsible
for maintaining books and records for the Plan.

SECTION 8.
CLAIM AND REVIEW PROCEDURES

8.1           Claims Procedure.  Any person who believes he or she is being
denied rights or benefits under the Plan may file a written claim with the
Administrative Committee, containing the claimant’s name, mailing address,
telephone number and a detailed description of the claim or dispute.  The
Administrative Committee shall notify the claimant of its decision if a claim is
denied in whole or part.  The notification will be given within ninety (90) days
(forty-five (45) days for disability benefit claims) after the claim is filed,
or within one hundred-eighty (180) days (seventy-five (75) days for disability
claims) if special

19


--------------------------------------------------------------------------------


circumstances require an extension of time for processing the claim (in the case
of disability claims due to matters beyond the Plan’s control) and written
notice of the extension, the circumstances requiring the extension and the date
the Administrative Committee expects to make its decision is given to the
claimant within the initial ninety (90) day period (forty-five (45) day period
for disability claims).  A notification of a claim denial shall be written in a
manner calculated to be understood by the claimant and shall contain:
(1) specific reasons for the denial, (2) specific reference to Plan provisions
on which the decision is based, (3) a description of any necessary additional
material or information necessary for the claimant to perfect the claim and an
explanation of why it is necessary, and (4) information as to the steps to be
taken and time limits for submitting a request for review, including a statement
of the claimant’s right to bring a civil action under ERISA Section 502(a) after
an adverse benefit determination on review.  The processing of a disability
benefit claim may be extended an additional thirty (30) days beyond the first
thirty (30)-day extension if written notice of the extension, the circumstances
requiring the extension and the date the Plan expects to make its decision is
given to the claimant before the expiration of the first thirty (30)-day
extension.  In the case of any extension of time for processing a disability
benefit claim, the notice of extension shall explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues and
the claimant shall be afforded at least forty-five (45) days within which to
provide the specified information.

8.2           Review Procedure:

(a)           General Procedures. Within 60 days (one hundred-eighty (180) days
for disability benefit claims) of receipt by the claimant of the written notice
of denial of the claim, the claimant may file an appeal of an adverse benefit
determination with the Administrative Committee for a full and fair review of
the denied claim.  The claimant may submit written comments, documents, records
and other information relating to the claim.  Upon request, the claimant shall
be provided, free of charge, reasonable access to and copies of all documents,
records and other information relevant to the claim.  The review decision shall
take into account all comments, documents, records and other information
submitted by the claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination. 
In the event of an adverse benefit determination on review, the Administrative
Committee shall provide access to, and copies of, relevant documents, records
and other information.

(b)           Disability Claims.  The following special rules apply to review
decisions on disability benefit claims: (1) the review shall not afford
deference to the initial adverse benefit determination and shall be conducted by
an appropriate named Plan fiduciary who is neither the individual who made the
adverse benefit determination that is the subject of the appeal nor the
subordinate of such individual; (2) in deciding an appeal of any adverse benefit
determination that is based in whole or in part on a medical judgment, the
appropriate named fiduciary shall consult with a healthcare professional who has
appropriate training and

20


--------------------------------------------------------------------------------


experience in the field of medicine involved in the medical judgment and who is
neither an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal nor the subordinate of any such
individual; and (3) the review decision shall identify the medical or vocational
experts whose advice was obtained on the Plan’s behalf in connection with a
claimant’s adverse benefit determination, without regarding to whether the
advice was relied upon in making the benefit determination.

(c)           Period For Review Decision.  The Administrative Committee shall
make its review decision within sixty (60) days (forty-five (45) days for
disability benefit claims) after the receipt of the claimant’s request for
review, unless special circumstances require an extension of time, in which case
the sixty (60)-day period (forty-five (45)-day period for disability benefit
claims) may be extended to one hundred-twenty (120) days (ninety (90) for
disability benefit claims).  The Administrative Committee shall notify the
claimant in writing of any extension before the end of the initial sixty
(60)-day period forty-five (45)-day period for disability benefit claims),
explaining the circumstances requiring the extension and the date the Plan
expects to make the determination on review.

(d)           Decisions By Administrative Committee.  Benefit determinations by
the Administrative Committee, if the Administrative Committee holds regularly
scheduled meetings at least quarterly, shall be made no later than the date of
the meeting after the Plan’s receipt of a request for review.  If the request
for review is filed within thirty (30) days preceding the date of such meeting,
the benefit determination may be made by no later than the date of the second
meeting after the Plan’s receipt of the request for review. If special
circumstances require a further extension of time for processing, a benefit
determination shall be made not later than the third meeting of the
Administrative Committee after the Plan’s receipt of the request for review. 
The Administrative Committee shall provide the claimant with written notice of
any extension, describing the special circumstances and the date as of which the
benefit determination will be made, before the commencement of the extension. 
The Administrative Committee shall notify the claimant of the benefit
determination not later than five (5) days after the benefit determination is
made.

(e)           Review Decision. An adverse benefit determination on review shall
set forth, in a manner calculated to be understood by the claimant: (1) the
specific reason or reasons for the adverse determination; (2) reference to the
specific plan provisions on which the benefit determination is based; (3) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and (4) a statement
describing the claimant’s right to bring an action under ERISA Section 502(a).

21


--------------------------------------------------------------------------------


8.3           Procedures Applying To Both Claims and Review Procedures:

(a)           Method of Notification.  Notice of the Administrative Committee’s
adverse benefit determination may be by written or electronic notification.  Any
electronic notification shall comply with the standards imposed by 29 CFR
2520.104b-1(c)(1)(i), (iii) and (iv).

(b)           When Claim or Appeal Deemed Filed.  A claim or appeal shall be
considered filed when received by the Administrative Committee regardless of
whether all the information necessary to make a benefit determination
accompanies the filing.

(c)           Tolling of Period for Making Decision.  If a time period is
extended because of the claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination shall be tolled
from the date notification of the extension is sent to the claimant until the
date the claimant responds to the request for additional information.

(d)           Relevant Documents.  A document, record or other information shall
be considered relevant to a claim if it: (1) was relied upon in making the
benefit determination, (2) was submitted, considered or generated in making the
benefit determination, regardless of whether it was relied upon in making the
benefit determination, or (3) demonstrates compliance with the administrative
processes and safeguards required in making the benefit determination.

(e)           Disability Claims.  If an internal rule, guideline, protocol, or
other similar criterion is relied upon in making an adverse claim or review
determination, either the specific rule, guideline, protocol, or other similar
criterion, or a statement that such a rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination shall be
stated in the claim and review decisions and that a copy of such rule,
guideline, protocol, or other criterion will be provided free of charge to the
claimant upon request.

SECTION 9.
PARTICIPATION BY RELATED COMPANIES

9.1           Participation by Related Company.  Unless otherwise designated by
the Administrative Committee, each Related Company shall be a Participating
Company in the Plan as to its Eligible Employees.  Participating Companies shall
be subject to all terms and provisions of the Plan.

9.2           Withdrawal of a Related Company.  The Administrative Committee may
at any time, in its sole discretion, determine that a Participating Company
shall no longer participate in the Plan and may direct that the Participating
Company withdraw from the Plan, provided that (i) the withdrawal of a
Participating Company shall not affect deferral elections made with respect to
the Plan Year in which the Participating Company withdraws from the

22


--------------------------------------------------------------------------------


Plan, and (ii) such withdrawal shall not affect the timing of distributions of
amounts previously deferred under the Plan.

9.3           Obligation of Participating Company.  Each Participating Company
shall make all payments required to be made under the Plan or provided to or on
behalf of the Participants employed by such Participating Company, and the
liability for making such payments and providing such benefits shall be the sole
and exclusive obligation of such Participating Company.  Each Participating
Company shall pay all fees and reimburse all expenses to the Company as required
by the Company and as agreed to by the parties in connection with the
administration of this Plan.

SECTION 10.
MISCELLANEOUS PROVISIONS

10.1         Amendment or Termination.  The Company reserves the right to amend,
modify, terminate or discontinue the Plan at any time by appropriate action
taken by the Committee, provided, however, that no such action shall reduce the
amounts then credited to any Account of any Participant except for reductions
necessitated by the claims of the Participating Company’s general creditors as
contemplated by Section 10.2, Plan expenses contemplated by Section 10.6 and
offsets contemplated by Section 10.7.  Distributions of Section 409A Accounts
shall be made upon termination of the Plan (including any partial termination
relating to a specified group of Participants) only to the extent permitted
under Code Section 409A.

10.2         Participant’s Rights Unsecured.  The Participating Company shall
remain the owner of amounts deferred under the Plan.  The Participant and the
Participant’s beneficiary have only the Participating Company’s unsecured
promise to pay.  The rights accruing to the Participant and the Participant’s
beneficiary are those of an unsecured general creditor of the Participating
Company.  Any contract, policy or other asset which the Participating Company
may utilize to assure itself of the funds to make payment shall not serve in any
way as security to the Participant or the Participant’s beneficiary for the
Participating Company’s obligations under the Plan. Accounts established under
the Plan are for bookkeeping purposes only and shall not be considered to create
a fund for the Participant or the Participant’s beneficiary.

10.3         Nontransferability/Nonalienability.  No right of any Participant or
Participant’s beneficiary to receive any Plan payment shall be subject to
alienation, transfer, sale, assignment, pledge, attachment, garnishment or
encumbrance of any kind.  Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any such payments whether presently or thereafter
payable shall be void.

10.4         Participant Obligation to Furnish Information.  Each person
entitled to receive a Plan payment, whether a Participant, a duly designated
beneficiary, a guardian or otherwise, shall provide the Administrative Committee
with such information as it may from time to time deem necessary or in its best
interest in administering the Plan.  Any such person shall also furnish the
Administrative Committee with such documents, evidence, data or

23


--------------------------------------------------------------------------------


other information as the Administrative Committee may from time to time deem
necessary or advisable.

10.5         No Right of Employment.  The Plan shall not be deemed to constitute
a contract of employment between a Participant and the Participating Company,
nor shall any Plan provision restrict the right of the Participating Company to
discharge a Participant, or restrict the right of a Participant to terminate his
or her employment.

10.6         Plan Expenses.  Unless paid by the Participating Company, expenses
of administering the Plan shall be paid by the Participants, except as otherwise
provided herein, and shall be debited among Participant Accounts in proportion
to the Participant’s Account balance to total Account balances.

10.7         Offsets.  As a condition to eligibility to participate in the Plan,
each Participant consents to the deduction from amounts otherwise payable under
the Plan to the Participant and the Participant beneficiaries all amounts owed
by the Participant to the Participating Company and the Participating Company
and its affiliates to the maximum extent permitted by applicable law; provided,
however that no amounts shall be offset against a Participant’s Section 409A
Account prior to the date on which the offset amounts would otherwise be
distributed under the Plan unless (i) the offset relates to a debt incurred in
the ordinary course of the relationship between the Participant and a
Participating Company, (ii) the entire amount offset in any calendar year does
not exceed $5,000, and (iii) the offset is made at the same time and in the same
amount as the debt otherwise would have been due and collected by the
Participating Company.

10.8         Severability.   The invalidity or unenforceability of any provision
in this Plan shall not in any way affect the validity or enforceability of any
other provision and the Plan shall be construed in all respects as if such
invalid or unenforceable provision had never been in the Plan.

10.9         Enforceability.   The Plan shall be binding upon, inure to the
benefit of and be enforceable by the Participating Company and Participants and
their respective legal representatives, successors and assigns.

10.10       Limitation of Actions.  No lawsuit with respect to any benefit
payable or other matter arising out or relating to the Plan may be brought
before exhaustion of the claim and review procedures set forth in Section 8 and
any lawsuit must be filed no later than one (1) year after a claim is denied or
be forever barred.

10.11       Governing Law.  The Plan shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Georgia. By participating in the Plan, the Participant irrevocably consents to
the exclusive jurisdiction of the courts of the State of Georgia and of any
federal court located in Northern District of Georgia in connection with any
action or proceeding arising out of or relating to the Plan, any document or
instrument delivered pursuant to or in connection with the Plan.

24


--------------------------------------------------------------------------------


10.12       Presumed Competency.  Every person receiving or claiming payments
under the Plan shall be conclusively presumed to be mentally competent until the
date on which the Administrative Committee receives a written notice in a form
and manner acceptable to the Administrative Committee that such person is
incompetent and that a guardian, conservator or other person legally vested with
the interest of his or her estate has been appointed.  In the event a guardian
or conservator of the estate or any person receiving or claiming payments under
the Plan shall be appointed by a court of competent jurisdiction, payments under
the Plan may be made to such guardian or conservator provided that the proper
proof of appointment and continuing qualification is furnished in a form and
manner acceptable to the Administrative Committee.  Any such payments so made
shall be a complete discharge of any liability or obligation of Participating
Company or the Administrative Committee regarding such payments.

10.13       Forfeiture of Unclaimed Benefits.  Each Participant shall keep the
Administrative Committee informed of his or her current address and the current
address of his or her beneficiary.  The Administrative Committee shall not be
obligated to search for the whereabouts of any person.  If the Administrative
Committee is unable to locate any person to whom a payment is due under the Plan
or a distribution payment check is not presented for payment, such payment shall
be irrevocably forfeited two (2) years after the date on which the payment was
first due.  Forfeited payments shall be returned to the source of the payment
(e.g., if benefits are funded through contributions by the Participating Company
from its general assets, the forfeited payment shall be returned to the
Participating Company; if the forfeited benefit payment is made from trust
funds, the forfeited payment shall revert to the trust from which the payment
was made).

10.14       Code §409A.  The plan is intended to comply with the applicable
requirements of Code Section 409A with respect to a Participant’s Section 409A
Account hereunder, and shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.

Executed this              day of August, 2007 but effective January 1, 2008
except as otherwise expressly provided herein.

THE HOME DEPOT, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Timothy A. Crow

 

 

Executive Vice President—Human Resources

 

25


--------------------------------------------------------------------------------